Case: 11-40492     Document: 00511770313         Page: 1     Date Filed: 02/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 28, 2012
                                     No. 11-40492
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CARLOS RAY KIDD,

                                                  Plaintiff-Appellant

v.

BRAD LIVINGSTON; LARRY LEFLORE; NATHANIEL QUARTERMAN;
WILLIAM STEVENS; LOYD MASSY; R. BAKER; DWAYNE E. DEWBERRY;
JIMMY O. BOWMAN; JAMES W. DANHEIM; OLIN C. STATHAM; W.
WARREN; JAMES D. TIPPEN; JULIAN E. GODWIN; DAVID M. LARSEN,


                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:09-CV-342


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Carlos Ray Kidd, Texas prisoner # 1079464, appeals from the summary
judgment dismissal of his 42 U.S.C. § 1983 complaint. A magistrate judge,
proceeding by consent, dismissed the complaint because Kidd failed to exhaust
his administrative remedies. We AFFIRM.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40492    Document: 00511770313      Page: 2    Date Filed: 02/28/2012

                                 No. 11-40492

      We review grants of summary judgment de novo. Dillon v. Rogers, 596
F.3d 260, 266 (5th Cir. 2010). Kidd contends that a prison official who is not a
party waived the exhaustion defense by testifying, during a Spears hearing, that
Kidd had exhausted his administrative remedies. See Spears v. McCotter, 766
F.2d 179, 181-82 (5th Cir. 1985). A district court generally cannot resolve the
question of exhaustion in a Spears hearing before a responsive pleading is filed
by the defendants. Carbe v. Lappin, 492 F.3d 325, 328 & n.9 (5th Cir. 2007).
Thus, we conclude that any statement at the Spears hearing about exhaustion
is not controlling. The magistrate judge did not order the defendants to respond
to Kidd’s complaint until more than seven months after the Spears hearing. The
defendants then raised exhaustion in their answer and motion for summary
judgment. Kidd’s argument fails.
      Next, Kidd argues that the magistrate judge improperly dismissed the
claims raised in the following three grievances: numbers 2008149508 (# 9508);
2008158983 (# 8983); and 2009052920 (# 2920). He does not present any
challenge to the magistrate judge’s ruling as to two other grievances, numbers
2009052939 and 200916638. Therefore, their dismissals are sustained. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Prisoners are required to exhaust administrative remedies before filing
suit. See 42 U.S.C. § 1997e(a). A prisoner must not only pursue all available
avenues of relief, but he must also comply with all administrative deadlines and
procedural rules. Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). It is the prison’s
requirements, not the Prison Litigation Reform Act, that define the
requirements of exhaustion. Jones v. Bock, 549 U.S. 199, 218 (2007). The Texas
Department of Criminal Justice has developed a two-step grievance process.
Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004). A grievance must be
pursued through both steps before it can be considered exhausted. Id.
      As to grievance # 9508, Kidd concedes he incorrectly filed his Step-2 appeal
by attaching the wrong version of his Step-1 grievance. Because he filed a

                                        2
   Case: 11-40492      Document: 00511770313    Page: 3   Date Filed: 02/28/2012

                                  No. 11-40492

procedurally defective Step-2 appeal, Kidd failed to satisfy the exhaustion
requirement. See Woodford, 548 U.S. at 83-84; Johnson, 385 F.3d at 515. We
will not consider the unprocessed Step-2 form for grievance # 9508 that Kidd
presents for the first time on appeal. See Theriot v. Parish of Jefferson, 185 F.3d
477, 491 n.26 (5th Cir. 1999).
      As to grievance # 8983, Kidd argued in the district court that he timely
filed a Step-2 grievance but that prison officials never returned a processed form
to him. Kidd’s conclusory assertions and production of an unprocessed Step-2
form in the district court failed to create a genuine dispute as to his exhaustion
of this grievance. See Freeman v. Texas Dep’t of Criminal Justice, 369 F.3d 854,
860 (5th Cir. 2004).
      Kidd next argues that, because he experienced ongoing constitutional
violations threatening his safety, his Step-1 and Step-2 forms for grievance
# 2920 exhausted his administrative remedies as to an incident that occurred
more than five months earlier. This is an argument first raised on appeal and
will not be considered. Yohey, 985 F.2d at 224-25.
      As in the district court, Kidd seeks a transfer to an out-of-state or federal
prison. Because he does not challenge the substance of the magistrate judge’s
rulings denying injunctive relief, Kidd has abandoned any challenge to those
rulings. See id.; Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Furthermore, Kidd’s notice of appeal and brief indicate that
he is no longer housed on either the Darrington or Gib Lewis Unit as he was
when he sought injunctive relief in the district court. His transfers from those
units render his claim for injunctive relief moot. See Herman v. Holiday, 238
F.3d 660, 665 (5th Cir. 2001). As to the units where prison officials subsequently
housed Kidd, namely Jester 4 and Polunsky, Kidd has not established
exhaustion of his administrative remedies. See Wright v. Hollingsworth, 260
F.3d 357, 358 (5th Cir. 2001).



                                        3
  Case: 11-40492   Document: 00511770313   Page: 4   Date Filed: 02/28/2012

                              No. 11-40492

     Because Kidd failed to exhaust his administrative remedies, summary
judgment dismissal was proper.   See Woodford, 548 U.S. at 83-84, 90-91;
Johnson, 385 F.3d at 515.
     AFFIRMED.




                                    4